FILED
                           NOT FOR PUBLICATION
                                                                            MAY 10 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

THUY LE NGUYEN,                                  No. 13-36097

              Plaintiff - Appellant,             D.C. No. 2:12-cv-01025-TSZ

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                        Argued and Submitted May 2, 2016
                               Seattle, Washington

Before: GRABER and BERZON, Circuit Judges, and CURIEL,** District Judge.

      In this social security case, Thuy Le Nguyen appeals from the district court’s

judgment affirming the agency’s finding that she did not suffer from a severe

impairment on or before her date last insured, December 31, 1997. Reviewing for


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Gonzalo P. Curiel, United States District Judge for the
Southern District of California, sitting by designation.
substantial evidence, Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999), we

affirm.

      1. To be entitled to Title II disability benefits, a claimant must establish that

her disability existed on or before the date on which her disability insurance

expired. Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). The claimant has

the burden of proving disability. Gallant v. Heckler, 753 F.2d 1450, 1452 (9th Cir.

1984). A diagnosis, in itself, is not sufficient to establish a disability. A claimant

must show that she has a severe impairment. See 20 C.F.R. § 404.1520(c).

      2. Here, Dr. Diaconu submitted evidence that schizophrenia is a chronic

illness with onset in early adulthood and that Nguyen’s illness "most likely" started

before 1997. The administrative law judge ("ALJ") permissibly concluded that the

statement as to timing was speculative and did not rely on any objective evidence.

      3. Nguyen testified that she experienced symptoms before 1997. The ALJ

permissibly discounted this testimony because Nguyen had earlier denied any

previous significant history of psychiatric disorder and because her husband

testified that Nguyen could competently complete some household tasks.

      4. Nguyen offered lay testimony of her husband and two friends. The ALJ

permissibly concluded that Mr. Nguyen’s testimony did not establish a severe

impairment. The ALJ did not expressly consider the other lay witness testimony.


                                           2
Failure to discuss this testimony was harmless error because the friends’ testimony

did not add material information about the relevant time period and, so, would not

have altered the ALJ’s decision. Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.

2012).

      AFFIRMED.




                                         3